                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF ALABAMA
IN RE:                                                                                                 CASE NO.:      19-10557-JCO-13
Raymond J. Surgeon                                                                                     DATE:                  05/28/2019
Cindy B. Surgeon
DEBTORS                                                                                                DATE CONFIRMED:
ATTORNEY: Frances Hoit Hollinger                                                                       DATE CLOSED:           05/22/2019


                                                       FINAL REPORT AND ACCOUNTING

I, Daniel B. O'Brien, Chapter 13 Trustee, am filing the following final report and accounting and certify that the estate has been
fully administered. The case was CONVERTED TO 7 PRIOR TO CONFIRMATION.

Amount paid to Trustee by or for the Debtor for benefit of creditors: $0.00


                                                          CLAIM                                            INSURANCE
CREDITOR NAME                             CLASS            AMT           % DIV     PRIN PD    INT PD        PD   DUE          BAL DUE
Alliance Collection Service, Inc.    UNSECURED                 $710.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Axcess Financial                     UNSECURED               $2,287.37    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Capital One Auto Finance c/o AIS Portfolio
                                     SECURED
                                           Services
                                                  - PREF PYMT
                                                            $24,438.53    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Capital One Bank USA N.A.            UNSECURED                 $689.07    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Capital One Bank USA N.A.            UNSECURED                 $687.99    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Capital One, N.A.                    UNSECURED                 $598.90    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Holloway Credit Solutions, LLC       UNSECURED                 $470.79    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Holloway Credit Solutions, LLC       UNSECURED                  $39.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Internal Revenue Serv/Dept Treasury SECURED - PRO RATA$77,363.65          100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Internal Revenue Serv/Dept Treasury PRIORITY                     $0.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Internal Revenue Serv/Dept Treasury PRIORITY                     $0.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Internal Revenue Serv/Dept Treasury PRIORITY                     $0.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Internal Revenue Service             PRIORITY               $32,214.95    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
LVNV Funding LLC                     UNSECURED               $2,283.50    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Merchants Adjustment Service         UNSECURED               $1,750.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Merrick Bank                         UNSECURED               $1,019.11    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Nationstar Mortgage LLC dba Mr. Cooper
                                     MORTGAGE ARREARAGE-PR   $5,906.28    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Nationstar Mortgage LLC dba Mr. Cooper
                                     MORTGAGE PAYMENT      $140,696.69    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Republic Finance, LLC                SECURED - PRO RATA $5,855.52         100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Speedy/Rapid Cash                    UNSECURED                 $587.50    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
State of Ala/Dept of Revenue         UNSECURED               $6,626.45    100.00      $0.00    $0.00        $0.00     $0.00        $0.00
State of Ala/Dept of Revenue         SECURED - PRO RATA $9,882.22         100.00      $0.00    $0.00        $0.00     $0.00        $0.00
Unsecured Creditors                  UNSECURED                   $0.00    100.00      $0.00    $0.00        $0.00     $0.00        $0.00




                                               Page 1 of 2 - Chapter 13 Case No. 19-10557-JCO-13

                 Case 19-10557              Doc 35         Filed 05/28/19 Entered 05/28/19 14:40:45             Desc Main
                                                              Document Page 1 of 2
                                                                           PRIORITY                                       $0.00
                                                                           PRIORITY INSURANCE                             $0.00
                                                                           SECURED                                        $0.00
                                                                           INTEREST                                       $0.00
                                                                           UNSECURED                                      $0.00
                                                                           COURT CLERK:                                   $0.00
                                                                           ATTORNEY FEE:                                  $0.00
                                                                           TRUSTEE FEE:                                   $0.00
                                                                           REFUNDED TO DEBTOR:                            $0.00
                                                                           ADMINISTRATIVE:                                $0.00
                                                                                                               TOTAL:     $0.00


Wherefore the trustee requests a final decree be entered which discharges the trustee and his surety from any and all liability on
account of the above case, closes the estate, and grants such other relief as may be just and proper.


                                                                        /s/ Daniel B. O'Brien
                                                                        Daniel B. O'Brien, Trustee




                                      Page 2 of 2 - Chapter 13 Case No. 19-10557-JCO-13

             Case 19-10557         Doc 35      Filed 05/28/19 Entered 05/28/19 14:40:45                Desc Main
                                                  Document Page 2 of 2
